DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is not clearly understood because “”the frame sub-assembly” and “the door sub-assembly” lack a clear antecedent basis.  Later in claim 13, the claim introduces “a frame sub-assembly of the tailgate assembly” and “a door sub-assembly of the tailgate assembly”.  Are these the same as “”the frame sub-assembly” and “the door sub-assembly”?  Please correct.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seki et al. (10,308,291).
Seki et al. discloses a method of pivoting a tailgate door sub-assembly comprising pivoting a door sub-assembly (26) and a connection member (22) of a hinge assembly (38) about a first pivot axis of hinge (32) relative to a frame sub-assembly (12) to transition the door sub-assembly back and forth between a door open position, as shown in Figure 8, and a door closed position, as shown in Figure 1.  The door sub-assembly (26) can pivot relative to the connection member (22) about a second pivot axis of hinge (38), as shown in Figures 1 and 8.  
Allowable Subject Matter
Claims 1-12 are allowed.
Claims 13-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for indicating allowable subject matter of claim 1, is the door sub-assembly pivoting relative to the frame sub-assembly about a second door axis that is different than the first door axis in addition to the door sub-assembly and the frame sub-assembly pivoting together about a first axis, which is not found in the prior art of record.
The primary reason for indicating allowable subject matter of claim 13, is the hinge assembly having a connection member coupling the frame bracket to the door bracket such that the hinge assembly allows the door-subassembly to pivot relative to the frame sub-assembly about a first door axis and a second door axis that is different than the first door axis, which is not found in the prior art of record.
Response to Arguments
Applicant’s arguments, see remarks, filed 10/6/2022, with respect to the double patenting have been fully considered and are persuasive.  The double patenting rejection of the claims has been withdrawn.  The application file has two sets of drawings, specifications, and claims.  One set is identical to the applicant’s patent 11,325,451 leading to the double patenting rejection.  It is unclear if both sets of drawings, specification, and claims were submitted by the applicant or if the office made an error in entry.  Please clarify so this can be corrected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        December 19, 2022